Title: From George Washington to Henry Bouquet, 25 July 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir,
Camp at Fort Cumberland 25th of July 1758.

I wrote you by Colo. Stephen, since which I have been favourd with your kind and agreable Letter of Yesterday.
We have advice that our Second Convoy of Seventy odd Waggons (contents you were informd of in my last) will be at the South Branch to day, where I expect they will be joind by some Waggons with Forage—the number I cant ascertain—and all proceed to this place immediately. On Friday I shall look for them.
I shall most chearfully proceed to Work on any Road; pursue any Rout; or enter upon any Service that the General or yourself can think me qualified for, or usefully employd In; and shall never have a Will of my own where a point of Duty is requird at my hands: but since you desire me to speake, permit me to observe this; that after having examind all the Guides, and been convincd by them, and every other Person who has knowledge of that Country, that a Road comparable to General Braddocks (or indeed fit for any Service at all, even for Carrying Horses) cannot be made; I own, I say, after this, I shoud sollicit that Rout with less warmth—not because difficulties appear in it, but because I shoud much doubt giving Satisfaction in the Executive Part. I dont know what reports your Reconnoitring Parties have given, but I have been told on all hands that if any thing is expected there, disappointments will ensue,

for nothing can be taken that way without destroying of Our Carrying Horses, so extreame bad the Hills are.
I shoud be extreme glad of one hours conference with you, and that after the General arrives; I coud then much readier determine; or—I think I coud then demonstrate the advantages of pushing out a Body of light Troops on this Quarter. I shoud make a trip to Rays Town with great pleasure, if my absence here coud be dispensd with a day or two; and that you can now be a judge of.
We shall need no Provisions from you. this Second Convoy added to what we have, will furnish us with a tolerable good Stock.
If Major Levingston, or any other Officer at this place draws more than one Ration it is contrary to Orders publishd here—and to my knowledge, and ought to be attributed to the Commissary, whose fault chiefly it must be for delivering it.
We have been obligd for the sake of Our Cattle to remove our Grass Guard to Cresaps—15 Miles from hence. there the Provisions is Slaughterd, and servd out to the Guard, and to the Troop of Light Horse—(also at that place)—it is therefore necessary that Mr Dow, or some other attendant of the Commissary’s (or Agent Victualler’s) shoud be present and see to the Issuing of it.
There were two Commissaries at this place, besides a numerous Train of Butchers, Herds, &ca; so immensely lazy that I was under a necessity of ordering some of them to attend the Guard to keep them out of Mischief. The Commissaries lookd upon the Cattle to be at the Kings risque, were therefore easy what went with them—& in short, gave themselves no trouble on that Score till I made one of them attend, to Number them Night & Morning.
I send you a Return of the two Regiments, and the Maryland Troops, at this place. at the bottom of each return is notified the Number of Tents each Corps has receivd, and have by them. from thence you may judge of our Wants—many of the Officers, as I once before observd to you, are in the same Condition with the private Centinals in regard to Tents.
Kelly and Stalnaker (two Guides) are on the Road with Majr Peachy—all the rest at this place I have directed to attend You.
It woud be extreme inconvenient to me at this time, to Garrison

the Block House on Rays Town Road—having such large Detachments already out—and the Camp Duty very hard. I am with most sincere Regard Dr Sir Yr very Obedt and Affecte Servt

Go: Washington

